Exhibit 10.3

Description of Employment Arrangement with Russell Hall

The following is a description of the material terms of the employment
arrangement with Russell Hall. Mr. Hall served as President and Chief Executive
Officer of Phoenix Footwear Group, Inc., (the “Company”) from February 12, 2009
until his resignation on September 20, 2010. Mr. Hall was an “at will” employee.
His employment arrangement was not contained in any formal document. Mr. Hall’s
employment with the Company provided for standard employee benefits and an
annual base salary of $340,000 and a performance-based bonus as prescribed by
the Compensation Committee—under the Company’s 2010 Cash Bonus Plan.

In March 2009, the Compensation Committee of the Company’s Board of Directors
approved a “change in control” benefit for Mr. Hall which provided that if the
Company terminated Mr. Hall’s employment other than for cause in connection with
a “change of control,” the Company would be obligated to pay him 18 months of
salary continuation and benefits.